DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 1 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7, 9, 19, and 26-28  recites the broad recitation “said or one of said parameters”, and the claim also recites “preferably said or one of said inferred parameters” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 22 recites the limitation "at least one parameter" in line 5 and again in line 11.  The separate recitations of the same term appear, at first, to be the same parameter, however, each parameter is generated in a different manner (received vs. inferred).  The repeated recitation of a term to define separate limitations may cause the claim to be unclear, and therefore indefinite.  Examiner suggests amending the claims to recite -- at least one first parameter-- and -- at least one second parameter -- respectively throughout that claim set to overcome the rejection and clarify the claims.

Examiner’s Note on Optional Language
The claims recite multiple instances of optional limitations or preferred limitations, such as seen in claims 2, 4, 6, 7, 9, 12, 15, 17, 19, and 22-28.  While considered in Examination, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12-14, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al. (US 2008/0089417 A1).

Regarding Claim 1, Bao discloses a method of decoding a video bitstream comprising the steps of receiving a bitstream representing: residual samples produced by subtracting encoder filtered motion compensated prediction samples from image samples [Bao: ¶ [0069]: In the example of FIG. 4, entropy decoding module 32 applies entropy decoding to encoded video to produce quantized transform coefficients, motion vectors, and a filter mode signal.  Inverse quantization module 34 and inverse transform module 36 convert the transform coefficients to residual block information.  Motion compensation module 30 forms a predictive block that is summed, as represented by summer S1, with the residual block information.  Deblocking filter 38 filters the resulting summed block to remove "blocky" artifacts.  "Blocky" artifacts often occur at lower bitrates.  Exemplary inverse quantization, inverse transform and deblocking filter techniques are described in the H.264/MPEG-4 Part 10 AVC standard, although the techniques described in this disclosure may be used with other video compression standards or techniques.  Video frames filtered by deblocking filter 38 are stored in reference frame store 40.  Reference frame store 40 may comprise a memory capable of storing reference frames used for further predictions]; and motion vectors used in forming the motion compensated prediction samples [Bao: ¶ [0070]: Motion compensation module 30 comprises motion compensation unit 42, which receives motion vectors from entropy decoding module 32 and reference frames from reference frame store 40 to produce predictive blocks.  For example, motion compensation unit 42 applies the motion vectors to a reference frame to select matching blocks, and provides the selected blocks as predictive blocks for summing with the residual information produced by inverse transform module 36, as represented by summer S1.  In some cases, motion compensation unit 42 may apply an interpolation filter to generate the predictive block from a block in the reference frame.  To obtain video data at fractional pixel locations, for example, motion compensation unit 42 may include an interpolation filter.  Accordingly, the first filter mode may be a mode in which regular motion compensation is performed with or without interpolation filtering, depending on whether the applicable motion vector points to integer or fractional pixel values.  Motion compensation module 30 may provide the predictive block directly in a first filter mode, or apply smoothing filter 44 to the predictive block in a second filter mode 44.  Hence, the second filter mode may be a mode substantially identical to the first filter mode, but with the addition of a smoothing filter 44 or other filter]; the encoder filtering process conducted on the motion compensated prediction samples at an encoder having at least one parameter [Bao: ¶ [0064]: In accordance with various aspects of this disclosure, it is possible to adaptively decide whether a regular or filtered (smoothed) prediction block should be used.  Use of a regular prediction block may involve application of motion compensation according to a first filter mode.  The first filter mode may involve application of an interpolation filter if a pertinent motion vector specifies fractional pixel values.  Smoothing of the prediction block may involve application of an additional filter according to a second filter mode.  The filter mode decision may be encoded and sent in the encoded video bitstream.  Alternatively, the filter mode decision may be inferred at the video decoder using statistics and/or characteristics of the received video; ¶ [0074] Video encoder 20 may generate the filter mode decision based on analysis of one or more characteristics of the digital video being encoded.  Particular statistics of the predictive block may be used to determine the filter mode to be used.  For example, the amount of low- and high-pass frequency components in the predictive block may be used to derive the filter mode.  If a large amount of high-pass frequency components are present in the predictive block, then the second filter mode may be applied, e.g., to provide smoothing.  Alternatively, if the amount of high frequency components in the predictive block is not large, the first filter mode may be applied.  Other statistics or characteristics of the predictive block and/or neighboring video blocks may be used.  For example, if the predictive block is formed by small (e.g., 4.times.4) block partitions during motion compensation, then the second filter mode may be applied.  Alternatively, if the predictive block is not formed by small block partitions, the first filter mode may be applied; and ¶ [0075] When the filter mode signal is not transmitted in the encoded bitstream, control module 46 at the decoder side may infer the filter mode signal based on analysis of the encoded video received via channel 16, using substantially the same statistics and/or characteristics of the video signal that the encoder in source device 12 might use to decide the filter mode during encoding of the video, as described above.  Accordingly, like the encoder, the decoder 26A may analyze the predictive block to determine the presence of high frequency and low frequency components, and/or to determine whether the block is made up of small block partitions.  On this basis, the decoder 26 selects the appropriate filter mode in substantially the same way as the encoder.  In general, the encoder 20 and decoder 26 should use the same information and follow the same logic to derive the filter mode in order to prevent drifting in the decoder]; using said motion vectors to provide motion compensated prediction samples from a previously reconstructed image [Bao: ¶ [0064] through [0079]; and ¶ [0083]: SVC supports a number of inter-layer prediction techniques to improve coding performance.  For example, when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used.  In particular, a BLskip flag may be added as the macroblock (MB) level syntax element.  If the current MB is an inter MB and the BLskip flag is set to 1, then the enhancement layer MB will inherit MB mode, motion vectors, and reference picture indices from the corresponding base or previous layer MB]; decoder filtering said motion compensated prediction samples in accordance with said at least one parameter [Bao: ¶ [0064] through [0079]]; and adding said filtered motion compensated prediction samples to said residual samples to reconstruct images [Bao: ¶ [0064] through [0079]; and ¶ [0083]].

Regarding Claim 2, Bao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bao discloses further comprising the step of analysing the motion compensated prediction samples, and/or the previously reconstructed image [Bao: ¶ [0083]], to infer at least one parameter of the encoder filtering process [Bao: ¶ [0075]], said decoder filtering of motion compensated prediction samples being in accordance with said at least one inferred parameter [Bao: ¶ [0075]].

Regarding Claim 12, Bao discloses a method of encoding video comprising the steps of forming motion compensated prediction samples using motion vectors and a reconstructed image [Bao: ¶ [0064]]; conducting an encoder filtering process on the motion compensated prediction samples [Bao: ¶ [0070]]; subtracting motion compensated prediction samples from image samples to form residual samples [Bao: ¶ [0061]]; and forming a bitstream representing the residual samples, the motion vectors and optionally at least one parameter of the encoder filtering process [Bao: FIG. 1].

Regarding Claim 13, Bao discloses all the limitations of Claim 12, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bao discloses further comprising the step of analysing the motion compensated prediction samples to determine at least one parameter of the encoder filtering process [Bao: ¶ [0083]].

Regarding Claim 14, Bao discloses all the limitations of Claim 12, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bao discloses further comprising the step of analysing a previously reconstructed image to determine at least one parameter of the encoder filtering process [Bao: ¶ [0083]].

Regarding Claim 22, a method of decoding a video bitstream comprising the steps of receiving a bitstream representing: residual samples produced by subtracting motion compensated prediction samples from image samples [Bao: ¶ [0069]]; and motion vectors used in forming the motion compensated prediction samples  [Bao: ¶ [0070]]; an encoder filtering process conducted at an encoder having at least one parameter [Bao: ¶ [0064]; [0074]; and [0075]]; using said motion vectors to provide motion compensated prediction samples from previously reconstructed image samples [Bao: ¶ [0064]-[0079]]; and adding said motion compensated prediction samples to said residual samples to reconstruct images [Bao: ¶ [0064]-[0079]; and [0083]]; characterized by: conducting an analysis at the decoder to infer at least one parameter of the encoder filtering process [Bao: ¶ [0064]-[0079]]; and decoder filtering said motion compensated prediction samples or said previously reconstructed image samples in accordance with said at least one inferred parameter and optionally in accordance with at least one parameter represented in the bitstream [Bao: ¶ [0064]-[0079]].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 15, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao as applied to claims 1, 13, and 22 above, and further in view of Xu et al. (US 2012/0320973 A1).

Regarding Claims 4 and 15, Bao disclose(s) all the limitations of Claims 1 and 13, respectively, and is/are analyzed as previously discussed with respect to those claims.
Bao may not explicitly disclose wherein the step of analysing comprises determining the existence of, and/or the direction of, any predominant direction in the motion compensated prediction samples or the previously reconstructed image to infer a parameter or parameters relating to any anisotropy in the encoder filtering process.
However, Xu discloses wherein the step of analysing comprises determining the existence of, and/or the direction of, any predominant direction in the motion compensated prediction samples or the previously reconstructed image to infer a parameter or parameters relating to any anisotropy in the encoder filtering process [Xu: ¶ [0078]: Still another advantage/feature is the apparatus having the video encoder as described above, wherein the classification of the at least one pixel is determined responsive to at least one of a direction, a magnitude, an anisotropy/isotropy, a contrast, and a gradient corresponding thereto].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the characteristic information of Xu with the processing of Bao in order to provide more variables to improve the quality of the output, ensuring the proper form of coding is used for the given data.

Regarding Claim 23, Bao disclose(s) all the limitations of Claim 22 and is/are analyzed as previously discussed with respect to that claim.
Bao may not explicitly disclose wherein the step of analysing comprises determining the existence of and/or the direction of any predominant direction in an array of samples to infer a parameter or parameters relating to any anisotropy in the encoder filtering process.
However, Xu discloses wherein the step of analysing comprises determining the existence of and/or the direction of any predominant direction in an array of samples to infer a parameter or parameters relating to any anisotropy in the encoder filtering process [Xu: ¶ [0078]].

Regarding Claim 24, Bao in view of Xu disclose(s) all the limitations of Claim 23 and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Bao in view of Xu disclose wherein the step of analysing comprises determining the existence of and/or the direction of any predominant direction in an array of samples to infer a parameter or parameters relating to any anisotropy in the encoder filtering [Xu: ¶ [0054]: In accordance with an embodiment of the present principles, in a video encoder, a method and apparatus are disclosed and described for video encoding in which the prediction error of an image is first transformed into transform coefficients.  The transformed coefficients are then quantized.  The previously quantized, transformed coefficients are inverse quantized and inverse transformed, resulting in a reconstructed prediction error image.  A reconstructed image is generated by combining the reconstructed prediction error image and the prediction image.  Then, pixels are classified within a group or category, responsive to local geometric characteristics, such as edge orientation, anisotropy/isotropy, direction, magnitude, contrast, gradient, and so forth.  In an embodiment in which classification is based upon orientation, for example, edge detection of the reconstructed image is performed and pixels at the edge are classified within a group or category based upon orientation.  A filter is applied to a specified pixel, the filter selected responsive to a pixel classification within a group or category].

Claims 6, 17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao as applied to claims 1, 12, and 22 above, and further in view of Jin et al. (US 2018/0332309 A1).

Regarding Claims 6, 17, and 25, Bao disclose(s) all the limitations of Claims 1, 12, an d22, respectively, and is/are analyzed as previously discussed with respect to those claims.
Bao may not explicitly disclose wherein the decoder filtering uses a filter aperture defining weighted contributions from a current motion compensated prediction sample and neighbouring motion compensated prediction samples in a block or other set of motion compensated prediction samples.
[Jin: ¶ [0085]: As described above, prediction performance may be increased by weakening the boundary between an adjacent block and a predicted block by post-processing the predicted block.  In addition, when filtering is performed to give a large weight for a large gradient value between a current pixel and adjacent pixels as described above, prediction performance at a part where a difference between pixel values is large (i.e., a part where boundary discontinuity is serious) may be increased].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the weighting of Jin with the processing of Bao in order to improve predictive performance.

Claims 7, 18, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Jin as applied to claims 6, 17, and 25 above, and further in view of Wu et al. (US 2006/0120217 A1).

Regarding Claims 7, 18, and 26-27, Bao in view of Jin disclose(s) all the limitations of Claims 6, 17, and 25, respectively, and is/are analyzed as previously discussed with respect to those claims.
Bao in view of Jin may not explicitly disclose wherein said or one of said parameters, and preferably said or one of said inferred parameters, relates to anisotropy of the filter aperture- and/or wherein said or one of said parameters, and preferably said or one of said inferred parameters, is a binary flag denoting isotropy or anisotropy of the filter aperture.
[Wu: ¶ [0101]: As shown in FIG. 17, a method in accordance with one embodiment of the invention may provide an anisotropy indicator to flag a condition of C.sub.44 and/or C.sub.55.noteq.C.sub.66.  The method may comprise obtaining monopole waveforms (e.g., Stoneley mode) (step 1701) and deriving the shear elastic constant (C.sub.66) for the monopole Stoneley mode (step 1702).  The method also obtains waveforms for the dipole flexural mode and/or the quadrupole mode (step 1703).  These waveforms may be acquired with a dipole or multipole tool, for example.  The shear elastic constants (C.sub.44 and/or C.sub.55) for the dipole or quadrupole modes are calculated (step 1704).  Then, the monopole, dipole, and quadrupole shear elastic constants are compared (step 1705) to see if C.sub.44=C.sub.55=C.sub.66, which indicates an isotropic formation.  Otherwise, an anisotropic formation is indicated.  One of ordinary skill in the art would appreciate that for anisotropic formations, deriving two shear elastic constants may be sufficient (as long as one inequality is established between C.sub.44 and C.sub.66, or between C.sub.55 and C.sub.66), and it is unnecessary to have all three shear elastic constants].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the syntax of Wu with the processing of Bao in view of Jin in order to improve the speed of processing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Jin and Wu as applied to claim 7 above, and further in view of Xu et al. (US 2012/0320973 A1).

Regarding Claim 9, Bao in view of Jin and Wu disclose(s) all the limitations of Claim 7, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Bao in view of Jin and Wu discloses wherein said or one of said parameters, and preferably said or one of said inferred parameters, denotes one or more of: a number of samples in said filter aperture [Jin: ¶ [0102]]; and the weight of the contribution of the current motion compensated prediction sample [Jin: ¶ [0085]].
Bao in view of Jin and Wu may not explicitly disclose a predominant direction of an anisotropic filter aperture and preferably one of a set of quantised directions.
However, Xu discloses a predominant direction of an anisotropic filter aperture and preferably one of a set of quantised directions [Xu: ¶ [0078]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the characteristic information of Xu with the processing of Bao in view of Jin and Wu in order to provide more variables to improve the quality of the output, ensuring the proper form of coding is used for the given data.

Claims 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Jin as applied to claims 17 and 25 above, and further in view of Xu et al. (US 2012/0320973 A1).

Regarding Claims 19 and 28, Bao in view of Jin disclose(s) all the limitations of Claims 17 and 25, and is/are analyzed as previously discussed with respect to those claims, furthermore, note the Examiner’s rejection for Claim 9. The Examiner notes the methods of Claims 19 and 28 can be implemented by the method of Claim 9.
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the characteristic information of Xu with the processing of Bao in view of Jin in order to provide more variables to improve the quality of the output, ensuring the proper form of coding is used for the given data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482